PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on August 20, 2010, in Clay County Circuit Court Case Numbers 2009-CF-001292 and 2009-CF-001293, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If appellant qualifies for the appointment of counsel at public expense, the *418lower tribunal is directed to appoint counsel to represent him on appeal.
VAN NORTWICK, CLARK, and RAY, JJ., concur.